Form PM-9E
11/09

                           MILWAUKEE POLICE DEPARTMENT
                                   MEMORANDUM

       Date: March 7, 2015

       TO:         Heather WURTH
                   Police Lieutenant

       FR:         Adam ZIEGER
                   Police Sergeant

       RE:         Detective Shannon LEWANDOWSKI, Peoplesoft # 012860
                   File # IAS-2015-0032


       Ma'am,

       On January 29, 2015 Captain of Police Timothy HEIER instructed members of the
       Internal Affairs Division to initiate an investigation into an allegation of misconduct on
       the part of Police Detective Shannon LEWANDOWSKI.

       On January 19, 2015, at approximately 2:17a.m., Detective LEWANDOWSKI operated
       a Department vehicle, with emergency lights activated, and collided with another vehicle
       near 3500 West North Avenue. Detective LEWANDOWSKI was not responding to
       official Department business at the time of the accident.

       If this allegation is sustained it could constitute a violation of the Department's Code of
       Conduct as follows:

       Core Value 1.00: Competence, which states, "We are prudent stewards of the public's
       grant of authority and resources. We are accountable for the quality of our petformance
       and the standards of our conduct. We are exemplary leaders and exemplary followers."

       Referencing Guiding Principle 1.03, which states, "A// department members shall
       render service to the community promptly and efficiently. When not answering a call for
       service, members shall use their time to accomplish the mission of the department."

       Referencing Guiding Principle 1.05, which states, "All department members shall be
       familiar with department policy, procedures and training, and shall conduct themselves
       accordingly."

       Referencing Standard Operating Procedure 640.15(A)(2) Vehicle Operations -
       General:

             A.    Operating Requirements

       IAS-2015-0032
       Initiation Report
       Page 1 of 2



                                                                                           Ex. 1
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 2 Document 80-1
                                                                                     MPD - 0089
          2.                                           in all instances, opeA::~<..:J the vehicle in
                opJ, ... Lars of Department vehicles shall,
               a    safe and cowteous manner, comply with all traffic laws and ordinances.




                                                                Police Sergeant
                                                                Internal Affairs Division




IAS-2015-0032
Initiation Report
Page 2 of 2




        Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 2 Document 80-1
                                                                                       MPD - 0090
